NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1275-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOSEPH COLEMAN,

     Defendant-Appellant.
________________________

                   Submitted April 14, 2021 – Decided May 5, 2021

                   Before Judges Ostrer and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No. 18-11-0646.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Haley E. Farrell, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Angelo J. Onofri, Mercer County Prosecutor, attorney
                   for respondent (Randolph Mershon III, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Joseph Coleman appeals from a November 30, 2020 order

denying his Rule 3:21-10(b)(2) motion for release due to an illness or infirmity.

We affirm, substantially for the reasons set forth in the cogent and thoughtful

opinion of Judge Janetta D. Marbrey.

      Defendant previously was indicted for second degree criminal attempt to

commit sexual assault, N.J.S.A. 2C: 14-2(c)(4) and N.J.S.A. 2C:5-1(a)(1), and

second-degree luring, N.J.S.A. 2C:13-6(a). He pled guilty to the latter charge

and was sentenced in March 2019 to a six-year prison term, subject to a three-

year period of parole ineligibility, compliance with the registration requirements

of Megan's Law, N.J.S.A. 2C:7-2, and parole supervision for life.

      On November 7, 2020, defendant moved for release pursuant to Rule 3:21-

10(b)(2), claiming he suffered from clinical obesity and hypertension.

Defendant asserted his health issues placed him at a greater risk of complications

if he contracted Covid-19. Judge Marbrey denied his motion, concluding that

although defendant established a change in circumstances supporting his

application, he presented insufficient evidence to justify his release based on the

factors set forth in State v. Priester, 99 N.J. 123 (1985). 1 She specifically found


1
  Such factors include the "nature and severity of the crime, the severity of the
sentence, the criminal record of the defendant, the risk to the public if the


                                         2                                    A-1275-20
defendant did not offer proof his health conditions were "sufficiently 'dire' to

warrant 'extraordinary relief' under Rule 3:21-10(b)(2)," as he did not claim his

medical condition was "rapidly deteriorating." Instead, he simply argued he was

"vulnerable to serious medical complications" if he were to contract Covid-19.

The judge also noted defendant did "not contend that treatment [for his

conditions] is ineffective or that his condition is being ignored." In fact, he

conceded his "health conditions have been treated and stabilized through

medication during his incarceration period." Moreover, the judge noted the

crime to which defendant pled guilty was serious and the risk to the public if

defendant was released was "high."

      On appeal, defendant raises the following arguments:

            POINT I

            APPELLANT HAS MET THE LEGAL STANDARD
            FOR RELEASE UNDER STATE V. PRIESTER,
            HAVING SHOWN THE DELETERIOUS EFFECT
            INCARCERATION HAS ON HIS HEALTH, DUE TO
            HIS UNDERLYING MEDICAL CONDITIONS AND
            THE ONGOING COVID-19 PANDEMIC.

            A.     THE COVID-19 PANDEMIC AMOUNTS TO A
                   CHANGE IN CIRCUMSTANCES UNDER
                   RULE 3:21-10(B)(2) AND STATE V.
                   PRIESTER.

defendant is released, and the defendant's role in bringing about his current state
of health." Priester, 99 N.J. at 137.

                                        3                                    A-1275-20
            B.    COLEMAN HAS PROVIDED "CLEAR"
                  PROOF OF HIS INFIRMITY, AS WELL AS
                  THE [SERIOUS] AND INCREASED RISK DUE
                  TO COVID-19.

            C.    COLEMAN HAS DEMONSTRATED THE
                  DELETERIOUS        EFFECT       OF
                  INCARCERATION ON HIS HEALTH DURING
                  THE COVID-19 PANDEMIC.

            D.    COLEMAN IS A NONVIOLENT OFFENDER
                  WHOSE     ALLEGED   RISK   TO   THE
                  COMMUNITY MUST BE BALANCED
                  AGAINST BOTH THE RISK TO HIS HEALTH
                  AND HIS INSTITUTIONAL SUCCESS.

      Rule 3:21-10(b)(2) provides "[a] motion may be filed and an order may

be entered at any time . . . amending a custodial sentence to permit the release

of a defendant because of illness or infirmity of the defendant[.]" A motion for

relief under Rule 3:21-10(b)(2) "is committed to the sound discretion of the

court." Priester, 99 N.J. at 135 (citing State v. Tumminello, 70 N.J. 187, 193

(1976)).   Therefore, we will only reverse if a trial judge relies on an

"impermissible basis," considers irrelevant factors, or makes a clear error in

judgment. State v. S.N., 231 N.J. 497, 500 (2018).

      In Priester our Supreme Court stated:

            The predicate for relief under . . . [Rule 3:21-10(b)(2)]
            is proof of the serious nature of the defendant's illness
            and the deleterious effect of incarceration on the
            prisoner's health. As proof of the devastating effect of

                                       4                                  A-1275-20
            prison life on a defendant's health, the court should
            consider the availability of medical services in prison,
            including rehabilitative therapy. However, this factor
            is important only insofar as it tends to establish that
            without such medical services the defendant's condition
            will seriously worsen or deteriorate in prison. It is the
            existence of this serious threat to defendant's physical
            condition, rather than the prison system's ability to
            provide beneficial and desirable medical services,
            including rehabilitative health care, that is
            determinative      of      a Rule 3:21-10(b)(2) motion.
            Therefore, in order to prevail, the prisoner must show
            that the medical services unavailable at the prison
            would be not only beneficial . . . but are essential to
            prevent further deterioration in his health . . . .

            Moreover, a prisoner also must show that changed
            circumstances in his health have occurred since the
            time of the original sentence.

                   ....

            In addition to the requirement of a change of
            circumstances, among other factors we deem relevant
            to the determination of a Rule 3:21-10(b)(2) motion are
            the nature and severity of the crime, the severity of the
            sentence, the criminal record of the defendant, the risk
            to the public if the defendant is released, and the
            defendant's role in bringing about his current state of
            health.

            [99 N.J. at 135-37.]

      Based on these principles, we have no reason to second-guess Judge

Marbrey's application of the Priester factors. Our review of the record convinces

us she properly found defendant failed to establish that either his medical

                                       5                                   A-1275-20
condition or need for treatment warranted release. Additionally, her conclusion

that defendant's sentence, the severity of his criminal record, and the

concomitant risk to the public militated against his release, was not an abuse of

discretion.

      To the extent we have not addressed defendant's remaining arguments, we

find they lack merit. R. 2:11-3(e)(2).

      Affirmed.




                                         6                                 A-1275-20